Title: To George Washington from Ephraim Blaine, 18 May 1780
From: Blaine, Ephraim
To: Washington, George



Please Your Excellency,
Morris Town 18th May 1780

One Hundred and forty barrels of the salt Provisions mentioned in my last return has been delivered at the Magazine the residue I look for daily which is all I have any expectations of, and when that is used, the supplies of meat will depend on Colo. Champion I gave him very pointed instructions in February last and has wrote him Frequently since, to arrange Matters in such a manner as wou’d afford us an Ample supply of meat from the 10th of this month till the middle of July and furnished him with the principl⟨e⟩ part of what money I obtain’d from Congress for that purpose—I have had no late information from him of his success or what number of Cattle he can forward this and the next month. (but hope they will be considerable) every means in my power shall be adopted to Keep up the supplies of meat but doubt its Imposible; shou’d Colo. Champion fail of my expectations, I shall try to procure some beef Cattle below Philadelphia, which shall be forwarded with all posible dispatch, remain with due respect, Your Excellencies Most Obdt and Most Hble Servant

Eph. Blaine C.G.P.


N.B. Colo. Stewart and Mr Dunham will give you the necessary information respecting supplies in my Absence.

